DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
On page 49, line 13, reference is made to “Fig. 2” but it should be replaced --Fig. 3-- because it refers to thermosetting device (40) which is not in Fig. 2.
On page 50, line 8, reference is made to “Fig. 2” but it should be replaced --Fig. 3-- because it refers to a thermosetting device (40) which is not in Fig. 2.
Appropriate correction is required.

Claim Objections
Claims 10-12 and 14 are objected to because of the following reasons:
With respect to claims 10-12, they do not end in a period.
With respect to claim 14, 6th to 7th lines from the end, the terms “the aliphatic cyclic group”, “the heteroaliphatic cyclic group”, “the aromatic cyclic group”, and “the heteroaromatic cyclic group” are inconsistent with previous recitation “a substituted or unsubstituted 15tetravalent C6-C3o aliphatic cyclic group”, “a substituted or unsubstituted tetravalent C4-C30 heteroaliphatic cyclic group”, “a substituted or unsubstituted tetravalent C6-C3o aromatic cyclic group”, and “a substituted or unsubstituted tetravalent C4-C3o heteroaromatic cyclic group”, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 7 arerejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 2, term “L50” is inconsistent with “60°”, and it is unclear whether the measurement is at 50°C or 60°C.
With respect to claim 7, transmittance is highly dependent on wavelength, and none is specified.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ju (US 2015/0152232).
With respect to claims 1 and 2, Ju discloses a polyimide film comprising silica particles which is transparent (abstract).  The exemplified polyimide is derived from 0.2 mol TFDB (bis trifluoromethyl benzidine), 0.06 mol 6FDA (2,2-bis(3,4-dicarboxyphenyl)hexafluoropropane dianhydride), and 0.04 mol BPDA (biphenyltetracarboxylic dianhydride) (paragraphs 0046, 0048, 0076) which provides for the polyimide of instant claim 14, when Formula A is from BPDA and Formula B is from 6FDA.
Ju does not explicitly disclose luminance values at angles 0°C, 50°C, or 60°C normal to a light source, however, Ju discloses that the film is transparent and that the exemplified polyimide of Ju reads on applicant’s own claimed and preferred polyimide.  It is therefore inherent that the film of Ju exhibits such a property which is evidently dependent upon the nature of the composition used.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Alternatively, it would have been obvious to one of ordinary skill in the art to obtain a polyimide film having claimed luminance values given that Ju discloses that the film is transparent.
	With respect to claim 5, the exemplified filler is silica having particle size of 100 nm (paragraph 0075).
With respect to claim 6, the exemplified amount of silica particles is 0.03 g per 100 g of polyimide (paragraph 0079), which provides for an amount of silica of 300 ppm.
With respect to claim 7, Ju discloses that the polyimide of the invention has haze of 2.0 or less, optical transmittance of 88% or more at wavelength of 550 nm, and yellow index of 7 or less (paragraph 0073).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 9-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (US 2015/0152232).
With respect to claims 3 and 4, the discussion with respect to Ju in paragraph 5 above is incorporated here by reference.
Ju discloses a film that comprises amorphous silica particles and teaches that that it is easy to manifest surface characteristics (paragraph 0041).  The exemplified filler is silica having particle size of 100 nm (paragraph 0075).
Ju fails to disclose glossiness and in-plane retardation like claimed.
Even so, such properties can be adjusted and are dependent on the polymer (refractive index) and silica (surface roughness) used to prepare the film.
Because Ju discloses a polyimide film comprising a polyimide that reads on applicant’s claimed and preferred polyamide-based resin, it would have been obvious to one of ordinary skill in the art to prepare a film having glossy surface and in-plane retardation properties like claimed.
With respect to claims 9-14 and 16, Ju discloses a polyimide film comprising silica particles which is transparent (abstract).  The exemplified polyimide is derived from 0.2 mol TFDB (bis trifluoromethyl benzidine), 0.06 mol 6FDA (2,2-bis(3,4-dicarboxyphenyl)hexafluoropropane dianhydride), and 0.04 mol BPDA (biphenyltetracarboxylic dianhydride) (paragraphs 0046, 0048, 0076) which provides for the polyimide of instant claim 14, when Formula A is from BPDA and Formula B is from 6FDA.
Ju does not explicitly disclose the gloss properties of the polyamide-based film.
Even so, such gloss properties can be adjusted and are dependent on the refractive index of the polymer used to prepare the film.
Because Ju discloses a polyimide film comprising a polyimide that reads on applicant’s claimed and preferred polyamide-based resin, it would have been obvious to one of ordinary skill in the art to prepare a film having claimed glossiness properties.
With respect to claim 17, the exemplified filler is silica having particle size of 100 nm (paragraph 0075).
The surface roughness is determined by the size of the silica.  Because the exemplified silica is 100 nm, not more than half of the diameter of silica would be expected to be at the surface and be embedded.  
Therefore, it would have been obvious to one of ordinary skill in the art to have a surface roughness that is less than 0.05 μm (i.e., half of 100 nm)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn